OPINION
PER CURIAM:
The orders of the Commonwealth Court and the Pennsylvania Labor Relations Board are hereby vacated.
This case is remanded to the Pennsylvania Labor Relations Board for further proceedings in light of Pennsylvania Labor Relations Board v. State College Area School District, 461 Pa. 494, 337 A.2d 262 (1975), granting leave to each party to modify and amend its position as it may wish, including the right to introduce additional evidence.
JONES, former C. J., did not participate in the decision of this case.